Name: 2009/621/EC: Commission Decision of 20 August 2009 amending Decision 2008/185/EC as regards the inclusion of Northern Ireland in the list of regions where an approved national control programme for AujeszkyÃ¢ s disease is in place (notified under document C(2009) 6394) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  European construction;  regions of EU Member States;  means of agricultural production;  tariff policy
 Date Published: 2009-08-21

 21.8.2009 EN Official Journal of the European Union L 217/5 COMMISSION DECISION of 20 August 2009 amending Decision 2008/185/EC as regards the inclusion of Northern Ireland in the list of regions where an approved national control programme for Aujeszkys disease is in place (notified under document C(2009) 6394) (Text with EEA relevance) (2009/621/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Article 9(2) thereof, Whereas: (1) Directive 64/432/EEC lays down rules applicable to intra-Community trade in bovine animals and swine. Article 9 of that Directive provides criteria for approving compulsory national control programmes for certain contagious diseases, including Aujeszkys disease. (2) Commission Decision 2008/185/EC of 21 February 2008 on additional guarantees in intra-Community trade of pigs relating to Aujeszkys disease and criteria to provide information on this disease (2) lays down the additional guarantees for movements of pigs between Member States. Those guarantees are linked to the classification of Member States according to their disease status. (3) Annex II to Decision 2008/185/EC lists Member States or regions thereof where approved control programmes for Aujeszkys disease are in place. (4) United Kingdom has submitted supporting documentation to the Commission as regards the Aujeszkys disease status in Northern Ireland. A national control programme for Aujeszkys disease has been implemented for several years. (5) The Commission has examined the documentation submitted by the Member State and has found that the national control programme in Northern Ireland complies with the criteria laid down in Article 9(1) of Directive 64/432/EEC. Accordingly, Northern Ireland should be included in the list set out in Annex II to Decision 2008/185/EC. (6) Decision 2008/185/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2008/185/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 August 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 59, 4.3.2008, p. 19. ANNEX ANNEX II Member States or regions thereof where approved Aujeszkys disease control programmes are in place ISO code Member State Regions BE Belgium All regions ES Spain The territory of the Autonomous Communities of Galicia, PaÃ ­s Vasco, Asturias, Cantabria, Navarra, La Rioja The territory of the provinces of LeÃ ³n, Zamora, Palencia, Burgos, Valladolid and Ã vila in the Autonomous Community of Castilla y LeÃ ³n The territory of the province of Las Palmas in the Canary Islands HU Hungary All regions IT Italy The province of Bolzano UK United Kingdom All regions in Northern Ireland